Opinion issued July 26, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-00119-CV
                             ———————————
                          SALOME OSUEKE, Appellant
                                           V.
                 PS LPT PROPERTIES INVESTORS, Appellee



              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1105083


                           MEMORANDUM OPINION
      Appellant, Salome Osueke, proceeding pro se, has failed to timely file her

appellate brief. See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). On June 4, 2018, the

county clerk filed an info sheet in this Court stating that, after the clerk’s record had

been mailed to the appellant, it had been returned and marked as: “RETURN TO
SENDER[,]       UNDELIVERABLE            AS     ADDRESSED[,]         UNABLE       TO

FORWARD.” On June 26, 2018, the Clerk of this Court notified appellant that her

appeal was subject to dismissal for failure to timely file her appellate brief or an

extension and a current mailing address and requested a response within 10 days of

the date of that notice. See TEX. R. APP. P. 9.1(b), 38.6(d), 38.8(a)(1), 42.3(b).

Appellant neither timely filed her brief nor provided the Clerk of this Court with any

other address. See TEX. R. APP. P. 9.1(b) (“A party not represented by counsel must

sign any document . . . and give the party’s mailing address, telephone number, fax

number, if any, and email address.”); 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                           2